UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-2461


BROTHERS OF THE WHEEL M.C. EXECUTIVE COUNCIL, INC., a West
Virginia Corporation,

                Plaintiff - Appellee,

          v.

GERALD R. MOLLOHAN,

                Defendant – Appellant,

          and

JOHN DOES 1 THROUGH 50,

                Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:11-cv-00104)


Submitted:   April 3, 2013                 Decided:   April 18, 2013


Before SHEDD and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gerald R. Mollohan, Appellant Pro Se.       Richard    J.   Lindroth,
South Charleston, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Gerald       R.    Mollohan        seeks      to      appeal      the    district

court’s order ruling that he is liable to Appellee for damages

and   ordering     the      parties       to   submit     certain       information,           but

ordering that no damages would be awarded until the information

is received and evaluated by the district court.                             This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and   certain       interlocutory          and      collateral       orders,        28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan   Corp.,       337    U.S.      541,   545-46       (1949).          The   order

Mollohan    seeks      to     appeal      is    neither       a   final      order       nor    an

appealable interlocutory or collateral order.                            See Liberty Mut.

Ins. Co. v. Wetzel, 424 U.S. 737, 742 (1976); Carolina Power &

Light Co. v. Dynegy Mktg. & Trade, 415 F.3d 354, 358 (4th Cir.

2005).      Accordingly,            we    dismiss       the       appeal     for     lack      of

jurisdiction.          We     deny       Appellee’s     motions         to    strike.          We

dispense    with       oral     argument        because        the      facts      and    legal

contentions      are   adequately          presented      in      the   materials         before

this court and argument would not aid the decisional process.



                                                                                    DISMISSED




                                               3